Order entered January 22, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01466-CV

                          DAVID LEMON, ET AL., Appellants

                                           V.

                     STRAIT CAPITAL COMPANY, LTD., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-08245

                                        ORDER
        Before the Court is appellants’ January 16, 2019 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to January 30,

2019.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE